C           41 7,   "'


                                         Sol Vti                                          01/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0019


                                        DA 22-0019                     FILED
                                                                         IAN 2 5 2022
 STATE OF MONTANA,                                                     Bovven Greenwood
                                                                    r-ierk of Supreme Court
                                                                        4,-;ratp nf Montana

              Plaintiff and Appellee,

       v.                                                         ORDER

 SACRAMENTO JUAN DOMINGUEZ, JR.,

              Defendant and Appellant.


       Sacramento Juan Dominguez Jr. moves this Court to request an out-of-time appeal.
We deem his pleading a petition for an out-of-time appeal, pursuant to M. R. App. P. 4(6).
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[.]"
       Dominguez states that he was sentenced on April 19, 2021, in the Valley County
District Court. Dominquez states that at that time he "requested [his] court appointed
counsel contact the Appellate Office to start [his] appeal." Dominguez adds that this was
not done and that he contacted the Appellate Office on January 4, 2022, to learn that he
should seek an appeal on his own behalf.
       We conclude that Dominguez is entitled to an appeal. Dominguez has indicated that
he is without counsel to represent him. He may be entitled to representation of counsel.
Section 46-8-104, MCA. Therefore,
       IT IS ORDERED that Dominguez's Petition for an Out-of-Time Appeal is
GRAN1ED.
       IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Sacrarnento Juan Dominguez, Jr. The Appellate Defender Division shall have
thirty days from the date of this Order within which either to file a Notice of Appeal or a
Motion to Rescind this Order Appointing Counsel. In the event Dominguez qualifies for
appointed counsel, the Appellate Defender Division shall immediately order the
appropriate transcripts, if they have not been already ordered.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Sacramento Juan Dominguez, Jr.
                        `)
      DATED this           day of January, 2022.




                                             7/       g/j         Chief Justice




                                                      At Pr -401L
                                                                          (       31 ,

                                                                   Justices